DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2. 	Claims 1-12 and 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 11,122,610 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach information transmission method, device and computer-readable medium.
 	Regarding claims 1, 7, 19 and 26, Shi teaches a method for information transmission, applied to a User Equipment (UE) and comprising: receiving a paging message corresponding to the UE according to information associated with the UE; wherein the information comprises at least one of a Paging-Radio Network Temporary Identity (P-RNTI) corresponding to the UE, a Control Resource SET (CORESET) corresponding to the UE and a search space corresponding to the UE; wherein receiving the paging message corresponding to the UE according to the information associated with the UE comprises: at a Paging Occasion (PO) of the UE, detecting Downlink Control Information (DCI) sent by a network device based on the information associated with the UE and receiving the DCI; receiving a Physical Downlink Shared Channel (PDSCH) according to the DCI; and acquiring the paging message from the PDSCH (see claims 1, 6, 11, 12 and 14, or see claims 1-15 of Patent No. US 11,122,610 B2).  
 	Regarding claims 2, 8 and 20, Shi teaches determining the CORESET or search space corresponding to the UE through dedicated signaling (see claims 1, 2, 6, 7, 11, 12 and 14, or see claims 1-15 of Patent No. US 11,122,610 B2).  
Regarding claims 3, 9 and 21, Shi teaches determining the P-RNTI corresponding to the UE according to a communication protocol (see claims 3 and 8, or see claims 1-15 of Patent No. US 11,122,610 B2).  
 	Regarding claims 4, 10 and 23, Shi teaches receiving the PDSCH according to the DCI comprises: receiving the PDSCH corresponding to the DCI according to scheduling indication information, carried in the DCI, of the PDSCH (see claims 1, 6, 11, 12 and 14, or see claims 1-15 of Patent No. US 11,122,610 B2).  
 	Regarding claims 5, 11 and 24, Shi teaches receiving the PDSCH corresponding to the DCI according to the scheduling indication information, carried in the DCI, of the PDSCH comprises: receiving the PDSCH within a present minimum frequency-domain range of the UE and outside the present minimum frequency-domain range of the UE according to a minimum bandwidth; or receiving the PDSCH outside the present minimum frequency-domain range of the UE according to the minimum bandwidth; or receiving the PDSCH within a present minimum frequency-domain range of the UE and outside the present minimum frequency-domain range of the UE according to the scheduling indication information, carried in the DCI transmitted through a PDCCH, of the PDSCH, wherein the frequency-domain bandwidth of the PDCCH is less than or equal to a minimum bandwidth; or receiving the PDSCH outside the present minimum frequency-domain range of the UE according to the scheduling indication information, carried in the DCI transmitted through the PDCCH, of the PDSCH, wherein the frequency-domain bandwidth of the PDCCH is less than or equal to the minimum bandwidth (see claims 1, 6, 11, 12 and 14, or see claims 1-15 of Patent No. US 11,122,610 B2).  
 	Regarding claims 6, 12 and 25, Shi teaches the DCI is configured to indicate a time interval between the DCI and the PDSCH, the time interval between the DCI and the PDSCH being set according to a time interval setting strategy (see claims 5, 10, 13 and 15, or see claims 1-15 of Patent No. US 11,122,610 B2).  
 	Regarding claim 22, Shi teaches wherein sending the paging message according to the information associated with the at least one target UE to which the paging message needs to be sent comprises: carrying the paging messages, corresponding to the target UEs with the same information, of all paging messages on the same PDSCH, wherein physical DCI corresponding to each PDSCH corresponds to the information corresponding to the target UE (see claims 1, 12 and 14, or see claims 1-15 of Patent No. US 11,122,610 B2).
   	
Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.  	Claims 1-12 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Charbit et al (US 2013/0079040 A1) in view of Oizumi et al (US 2013/0114563 A1).
 	Regarding claims 1 and 7, Charbit teaches a method for information transmission, applied to a User Equipment (UE) (see Fig.2, Fig.7, Mobile Terminal 10 and see Fig.7 for information transmission) and comprising: 
 	receiving a paging message corresponding to the UE according to information associated with the UE (see [0009] to [0016], “paging message to be transmitted to the mobile terminal”, [0029] and [0045], “enables the mobile terminal to listen for an ITS paging message”, [0068], [0071], [0080] and [0082], “paging message to be transmitted to the mobile terminal”, Fig.2, [0060] and [0062], “a mobile terminal 10, may include means, such as the processing circuitry 22, the processor 24, or the like, receives an ITS paging message” reads on Applicant’s “the second processor”); 
 	wherein the information comprises at least ONE of: 
 	a Paging-Radio Network Temporary Identity (P-RNTI) corresponding to the UE (see [0070], “In an embodiment the RSU 14 receives an RRC configuration of a mobile terminal, such as mobile terminal 10, via an ITS paging message sent by the NAS-MME entity such as a system information block (SIB)-linked RadioResourceConfigCommon information element (IE), the message may contain defaultPagingCycle and prach-ConfigurationIndex, Paging Radio Network Temporary Identifier (P-RNTI)”), 
 	a Control Resource SET (CORESET) corresponding to the UE (note that, “any ONE of:” means only ONE claimed limitation that the Examiner needs to respond to) and 
 	a search space corresponding to the UE (note that, “any ONE of:” means only ONE claimed limitation that the Examiner needs to respond to),
 	at a Paging Occasion (PO) of the UE (see [0070], “Paging Radio Network Temporary Identifier (P-RNTI)”, “paging message”).
 	Charbit does not specifically disclose wherein receiving the paging message corresponding to the UE according to the information associated with the UE comprises: 
 	detecting Downlink Control Information (DCI) corresponding to the UE in a plurality pieces of DCI which are sent by a base station at a same time based on the information associated with the UE and receiving the DCI.  
 	Oizumi teaches wherein receiving the paging message corresponding to the UE according to the information associated with the UE comprises: 
 	detecting Downlink Control Information (DCI) corresponding to the UE in a plurality pieces of DCI which are sent by a base station at a same time based on the information associated with the UE and receiving the DCI (see [0005], “Allocation control Information transmitted from a base station is referred to as Downlink control 
information (DCI). If a base station allocates a plurality of terminals to one subframe, the base station transmits a plurality of items of DCI simultaneously. In this case, in order to identify a terminal to which each item of DCI is transmitted, the base station transmits the DCI with CRC bits included therein, the bits being masked (or scrambled) with a terminal ID of the transmission destination terminal.  Then, the terminal performs demasking (or descrambling) on the CRC bits of a plurality of items of possible DCI directed to the terminal with its own ID, thereby blind-decoding a PDCCH to detect the DCI directed to the terminal”),
 	receiving a Physical Downlink Shared Channel (PDSCH) according to the DCI (see Fig.8, [0064], “terminal 200” and “PDSCH receiving section 208 receives downlink data signals on the basis of the DCI disposed in any one of the unit region candidates targeted for decoding and directed to the device”, also see [0095], [0108], [0110] and [0117], “PDSCH”, “DCI”); and 
 	acquiring the paging message from the PDSCH (see [0072], “a Physical 
 Downlink Shared Channel (PDSCH) to which downlink data to terminal 200 is allocated”, see [0077] and [0088], where Oizumi further teaches “for the allocation of data common to a plurality of terminals, such as broadcast and paging information”, “broadcast information, paging information, and other information common to terminals”, also see [0095], [0108], [0102], [0107], [0108], [0110], [0117] and [0108], 
“PDSCH”, “information”, “data”.  Note that, the purpose of Oizumi teaching is sending paging message to the terminal, so the terminal can “acquiring the paging message from the PDSCH” as claimed).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Oizumi into the system of Charbit in order to identify a terminal to which each item of DCI is transmitted (also see Oizumi, [0005]).
 	Regarding claims 19 and 26, Charbit teaches a method for information transmission (see Fig.2, Fig.7, base station 12 and see Fig.7 for information transmission), applied to a base station and comprising: 
 	sending a paging message according to information associated with at least one target User Equipment (UE) to which the paging message needs to be sent (see [0009] to [0016], “paging message to be transmitted to the mobile terminal”, [0029] and [0045], “enables the mobile terminal to listen for an ITS paging message”, [0068], [0071], [0080] and [0082], “paging message to be transmitted to the mobile terminal”, Fig.2, [0060] and [0062], “a mobile terminal 10, may include means, such as the processing circuitry 22, the processor 24, or the like, receives an ITS paging message” reads on Applicant’s “the second processor”),  
 	wherein the information associated with the target UE comprises any ONE of: 
 	a Paging-Radio Network Temporary Identity (P-RNTI) corresponding to the target UE (see [0070], “In an embodiment the RSU 14 receives an RRC configuration of a mobile terminal, such as mobile terminal 10, via an ITS paging message sent by the NAS-MME entity such as a system information block (SIB)-linked RadioResourceConfigCommon information element (IE), the message may contain defaultPagingCycle and prach-ConfigurationIndex, Paging Radio Network Temporary Identifier (P-RNTI)”), 
 	a Control Resource SET (CORESET) corresponding to the target UE (note that, “any ONE of:” means only ONE claimed limitation that the Examiner needs to respond to) or 
 	a search space corresponding to the target UE (note that, “any ONE of:” means only ONE claimed limitation that the Examiner needs to respond to).  
 	Charbit does not specifically disclose wherein the information associated with a target UE corresponds to physical Downlink Control Information (DCI) in a plurality pieces of DCI which are sent by the base station at a same time.  
 	Oizumi teaches wherein the information associated with a target UE corresponds to physical Downlink Control Information (DCI) in a plurality pieces of DCI which are sent by the base station at a same time (see [0005], “Allocation control Information transmitted from a base station is referred to as downlink control information (DCI). If a base station allocates a plurality of terminals to one subframe, the base station 
transmits a plurality of items of DCI simultaneously. In this case, in order to identify a terminal to which each item of DCI is transmitted, the base station transmits the DCI with CRC bits included therein, the bits being masked (or scrambled) with a terminal ID of the transmission destination terminal.  Then, the terminal performs demasking (or descrambling) on the CRC bits of a plurality of items of possible DCI directed to the terminal with its own ID, thereby blind-decoding a PDCCH to detect the DCI directed to the terminal”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Oizumi into the system of Charbit in order to identify a terminal to which each item of DCI is transmitted (also see Oizumi, [0005]).
 	Regarding claims 2, 8 and 20, the combination of Charbit and Oizumi further teaches determining the CORESET or search space corresponding to the UE through dedicated signaling (see Oizumi, Abstract, [0010], [0012], [0023], [0032], [0033], [0035] to [0038], [0059], [0063], [0064], [0066], [0067], [0079] to [0082], [0085], [0088], [0108], [0112] to [0114], [0116], [0127] to [0130], [0134] to [0136] and so on, “search space”). 
 Regarding claims 3, 9 and 21, the combination of Charbit and Oizumi further teaches further teaches determining the P-RNTI corresponding to the UE according to a communication protocol (see [0070], “Paging Radio Network Temporary Identifier (P-RNTI)”.  
 	Regarding claims 4, 10 and 23, the combination of Charbit and Oizumi further teaches receiving the PDSCH according to the DCI comprises: receiving the PDSCH corresponding to the DCI according to scheduling indication information, carried in the DCI, of the PDSCH (see Oizumi, [0064], [0072], [0095], [0102], [0107], [0108], [0110], [0117], [0118], [0119] and [0254], “PDSCH”, and see Abstract, [0005] to [0010], [0013], [0014], [0016], [0017] and so on, for “DCI”).  
 	Regarding claims 5, 11 and 24, the combination of Charbit and Oizumi further teaches receiving the PDSCH corresponding to the DCI according to the scheduling indication information (see Oizumi, [0064], [0072], [0095], [0102], [0107], [0108], [0110], [0117], [0118], [0119] and [0254],  “PDSCH”), carried in the DCI, of the PDSCH comprises: receiving the PDSCH within a present minimum frequency-domain range of the UE and outside the present minimum frequency-domain range of the UE according to a minimum bandwidth; or receiving the PDSCH outside the present minimum frequency-domain range of the UE according to the minimum bandwidth; or receiving the PDSCH within a present minimum frequency-domain range of the UE and outside the present minimum frequency-domain range of the UE according to the scheduling indication information, carried in the DCI transmitted through a PDCCH, of the PDSCH (see Oizumi, [0064], [0072], [0095], [0102], [0107], [0108], [0110], [0117], [0118], [0119] and [0254], “PDSCH”, and see Abstract, [0005] to [0010], [0013], [0014], [0016], [0017] and so on, for “DCI”), wherein the frequency-domain bandwidth of the PDCCH is less than or equal to a minimum bandwidth; or receiving the PDSCH outside the present minimum frequency-domain range of the UE according to the scheduling indication information, carried in the DCI transmitted through the PDCCH, of the PDSCH, wherein the frequency-domain bandwidth of the PDCCH is less than or equal to the minimum bandwidth (see Oizumi, [0064], [0072], [0095], [0102], [0107], [0108], [0110], [0117], [0118], [0119] and [0254], “PDSCH”, and see Abstract, [0005] to [0010], [0013], [0014], [0016], [0017] and so on, for “DCI”).  
 	Regarding claims 6, 12 and 25, the combination of Charbit and Oizumi further teaches setting a time interval between the DCI and the PDSCH according further teaches the DCI is configured to indicate a time interval between the DCI and the PDSCH, the time interval between the DCI and the PDSCH being set according to a time interval setting strategy (see Oizumi, [0064], [0072], [0095], [0102], [0107], [0108], [0110], [0117], [0118], [0119] and [0254], “PDSCH”, and see Abstract, [0005] to [0010], [0013], [0014], [0016], [0017] and so on, for “DCI”).  
Regarding claim 22, the combination of Charbit and Oizumi further teaches sending the paging message according to the information associated with the at least one target UE to which the paging message needs to be sent comprises: carrying the paging messages, corresponding to the target UEs with the same information, of all paging messages on the same PDSCH, wherein physical DCI corresponding to each PDSCH corresponds to the information corresponding to the target UE (see Oizumi, [0064], [0072], [0095], [0102], [0107], [0108], [0110], [0117], [0118], [0119] and [0254], “PDSCH”, and see Abstract, [0005] to [0010], [0013], [0014], [0016], [0017] and so on, for “DCI”).  

Response to Arguments
5. 	Applicant’s arguments with respect to claims 1-12 and 19-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Tuesday and Thursday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642